Case 0:19-cv-61825-RAR Document 10 Entered on FLSD Docket 09/24/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.:: 0:19cv61825

ADRIANA BARBIERI,

Plaintiff,

Vv.

EVENTBRITE, INC., and SWARM
INC.,

Defendants.

/

JOINT STIPULATION OF DISMISSAL
Pursuant to Federal Rules of Civil Procedure 41(a), Plaintiff, Adriana Barbieri, and

Defendants, Eventbrite, Inc., and Swarm, Inc., hereby file their Joint Stipulation of Dismissal.

1. On July 21, 2019, Plaintiff filed against Defendants, Eventbrite, Inc. and Swarm, Inc.,
a Class Action Complaint in the United States District Court for the Southern District of Florida Case
No. 0:19-cv-61825-RAR.

2. Thereafter, the Parties engaged in settlement negotiations and entered into a
settlement agreement that includes an agreement to seek the stipulated dismissal of this lawsuit with
prejudice as to her individual claims and without prejudice as to the claims of the putative class
members.

3. Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A) (ii), an action may be dismissed
without court order by filing a stipulation of dismissal signed by all parties who have appeared.

WHEREFORE, Plaintiff, Adriana Barbieri, individually and on behalf of all others similarly
situated, and Defendants, Eventbrite, Inc., and Swarm, Inc., respectfully stipulate to the dismissal of

this action.

MIA 18666465302
1033317651
Case 0:19-cv-61825-RAR Document 10 Entered on FLSD Docket 09/24/2019 Page 2 of 2

Respectfully submitted,

Dated: September 24 2019

[s/ Jibrae S. Hindi
JIBRAEL S. HINDI, ESQ.

Florida Bar No. 118259

THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377

E-mail: tom@jibraellaw.com

The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744

Fort Lauderdale, Florida 33301
Phone: 954-907-1136

Fax: 855-529-9540

COUNSEL FOR PLAINTIFF

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on September __, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is
being served this day on all counsel identified below via transmission of Notices of Electronic Filing

generated by CM/ECF or in some other authorized manner.

[s/ Jibrael S. Hindi
JIBRAEL S. HINDI, ESQ.

Florida Bar No. 118259
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@jibraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301
Phone: 954-907-1136

Fax: 855-529-9540

COUNSEL FOR PLAINTIFF
MIADOCS 18805330 3

103331765.1
